Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10-14, 16-18, 23, 26-30, and 32 is/are rejected under 35 U.S.C. 102 as being anticipated by Rajpoot (of record).
In re claim 1, with reference to Fig. 2, Rajpoot discloses: A polymeric container (50, plastic is a polymer by definition), comprising: a base defining a support surface; and a sidewall extending upwardly from the base, the sidewall having at least a first contact portion extending about a perimeter of the sidewall; wherein the sidewall includes a raised surface pattern at a select area proximate the first contact portion, the raised surface pattern comprising a plurality of protrusions each extending outwardly from the sidewall (58, 59) and having an outer surface, the plurality of protrusions arranged in a nonuniform pattern (protrusion 58 is offset from protrusion 59 in a non-uniform manner) within the select area and configured to provide scuff resistance of the sidewall between adjacent protrusions (by isolating potential scuffing to the protrusion areas, scuffing is prevented in other, more relatively recessed wall areas), each protrusion spaced apart from adjacent protrusions within the select area, a shortest 


    PNG
    media_image1.png
    589
    612
    media_image1.png
    Greyscale

In re claim 2, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the nonuniform pattern is defined at least in part by 
In re claim 7, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein each protrusion of the surface pattern has a circular shape (see Fig. 2 above).
In re claim 10, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the select area has a geometrically uniform boundary proximate the first contact portion (see fig. 2 above).
In re claim 11, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the select area has an irregular boundary proximate the first contact portion (the helical placement of the protrusions in the select area can be considered to be “irregular” relative to a circular placement, while still being considered a “geometrically uniform” helix).
In re claim 12, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the first contact portion is formed as a bumper proximate the base (see Fig. 2 above).
In re claim 13, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the first contact portion is formed as at least one flute along a height of the sidewall (the bumper extends axially as one flute along a height of the sidewall, as a portion of the total height of the sidewall).
In re claim 14, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein a second contact portion spaced from the first 
In re claim 16, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein each protrusion is spaced apart from each adjacent protrusion to define a recess therebetween, and each protrusion is sized such that the outer surface of none of the protrusions fits entirely within any of the recesses (since the protrusions are dome shapes, a similar dome would not be said to fit entirely between adjacent domes, as it cannot approximate the pointed vally/recess between adjacent domes).
In re claim 17, with reference to Fig(s). noted above, Rajpoot discloses: A method of forming a polymeric container, comprising: providing a base defining a support surface; forming a sidewall extending upwardly from the base, the sidewall having at least a first contact portion extending about a perimeter of the sidewall; and forming a raised surface pattern at a select area proximate the first contact portion, the raised surface pattern comprising a plurality of protrusions each extending outwardly from the sidewall and having an outer surface, the plurality of protrusions arranged in a nonuniform pattern within the select area and configured to provide scuff resistance of the sidewall between adjacent protrusions, each protrusion spaced apart from adjacent protrusions within the select area, a shortest distance between the outer surface of each protrusion and the outer surface of the adjacent protrusions being less than a greatest surface dimension of the outer surface of each protrusion (the container is “provided” as in re claim 1 above).
In re claim 18, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the nonuniform pattern is defined at least in part by nonuniform spacing between adjacent protrusions within the select area (as in re claim 2 above).
In re claim 23, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein each protrusion of the surface pattern has a circular shape (as in re claim 7 above).
In re claim 26, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the select area has a geometrically uniform boundary proximate the first contact portion (as in re claim 10 above).
In re claim 27, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the select area has an irregular boundary proximate the first contact portion (as in re claim 11 above).
In re claim 28, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the first contact portion is formed as a bumper proximate the base (as in re claim 12 above).
In re claim 29, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the first contact portion is formed as at least one flute along a height of the sidewall (as in re claim 13 above).
In re claim 30, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein a second contact portion spaced from the first contact portion along a height of the sidewall, the select area further being disposed proximate the second contact portion (as in re claim 14 above).
In re claim 32, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein each protrusion is spaced apart from each adjacent protrusion to define a recess therebetween, and each protrusion is sized such that the outer surface of none of the protrusions fits entirely within any of the recesses (as in re claim 16 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 3-6, 8, 9, 15, 19-22, 24, 25, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajpoot.
In re claims 3 and 4, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention except wherein the nonuniform pattern is defined at least in part by the plurality of protrusions having nonuniform sizes within the select area, the nonuniform pattern is defined at least in part by the plurality of protrusions having nonuniform shapes within the select area.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the sizes of the protrusions such as to be nonuniform, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A). Please note that in the instant application, page 10, lines 19-24, applicant has not disclosed any criticality for the claimed limitations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shapes of the protrusions to have been nonuniform, since the court held that the configuration of the claimed disposable plastic nursing 
In re claim 5, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the nonuniform pattern is defined at least in part by nonuniform spacing between adjacent protrusions within the select area and the plurality of protrusions having nonuniform sizes within the select area (as in re claims 2 and 3 above).
In re claim 6, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the nonuniform pattern of the plurality of protrusions provides the appearance of condensation (one of ordinary skill in the art at the time of the invention could have considered the pattern of raised domes to resemble condenstation).
In re claims 8 and 9, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein each protrusion of the surface pattern has an elliptical shape, and each protrusion of the surface pattern has an irregular shape (as in re claims 3 and 4 above, the exact shapes have not been proven to be critical to scuffing resistance).
In re claim 15, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention except wherein the first contact portion has a percent haze 
In re claim 15, Rajpoot does not disclose whether or not the plastic container meets the exact wear performance claimed by Applicant.
However, since Applicant only discloses known materials (PET, PEN, PP, HDPE, etc.) and does not attribute any of the claimed performance value to the surface texture claimed above, Examiner asserts that the known materials, assuming finishing in a desired smoothness, are capable of meeting the claimed criteria through routine experimentation capable by one of ordinary skill in the art at time of the invention, noting that Applicant’s adjacent domes, which are formed of known plastics and meet Applicant’s claimed limitation, it would follow that the adjacent domes of Rajpoot, formed of the same materials, would perform similarly. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen the desired type of plastic and surface smoothness, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, page 5 applicant has not disclosed any criticality for the claimed limitations.
In re claim 19, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the nonuniform pattern is defined at least in part by the plurality of protrusions having nonuniform sizes within the select area (as in re claim 3 above).
In re claim 20, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the nonuniform pattern is defined at least in part by the plurality of protrusions having nonuniform shapes within the select area (as in re claim 4 above).
In re claim 21, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the nonuniform pattern is defined at least in part by nonuniform spacing between adjacent protrusions within the select area and the plurality of protrusions having nonuniform sizes within the select area (as in re claim 5 above).
In re claim 22, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein the nonuniform pattern of the plurality of protrusions provides the appearance of condensation (as in re claim 6 above).
In re claim 24, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein each protrusion of the surface pattern has a circular shape (as in re claim 8 above).
In re claim 25, with reference to Fig(s). noted above, Rajpoot discloses the claimed invention including wherein each protrusion of the surface pattern has an irregular shape (as in re claim 9 above).
In re claim 31, Rajpoot does not disclose whether or not the plastic container meets the exact wear performance claimed by Applicant.
However, since Applicant only discloses known materials (PET, PEN, PP, HDPE, etc.) and does not attribute any of the claimed performance value to the surface texture claimed above, Examiner asserts that the known materials, assuming finishing in a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733